Citation Nr: 0427544	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2001, for a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted the veteran 
entitlement to TDIU, as of September 1, 2001.  The veteran 
appeals for an earlier effective date.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  As of February 28, 2000, the veteran's only service-
connected disability, post-traumatic stress disorder (PTSD) 
was rated 70 percent disabling; and this is the earliest date 
that the veteran's PTSD was rated at least 60 percent 
disabling.

3.  On February 28, 2000, the RO received the veteran's claim 
for TDIU.

4.  The veteran's PTSD has rendered him unemployable as of 
February 28, 2000; his PTSD symptoms include social and 
occupational impairment due to suicidal ideation, 
irritability, anxiety, panic attacks, depression, and sleep 
impairment.


CONCLUSION OF LAW

The requirements are met for an earlier effective date of 
February 28, 2000, for the grant of entitlement to TDIU.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The April 2003 rating 
decision appealed and the July 2003 statement of the case, as 
well as a November 2002 letter to the veteran, notified him 
of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the 
November 2002 letter, in particular, apprised him of the type 
of information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and Social Security Administration records have been 
obtained.  In addition, the veteran was afforded a VA 
examination.  Also, the veteran was afforded several 
opportunities to submit additional evidence in support of his 
claim.  But he and his representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review.  So the Board finds that the duty 
to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In addition, the November 2002 letter apprising the veteran 
of the provisions of the VCAA was sent prior to adjudicating 
his claim for entitlement to TDIU in April 2003.  So there 
was due process compliance with the holding and mandated 
sequence of events specified in a recent precedent decision.  
See Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. 
Claims LEXIS 370 (June 24, 2004) ("Pelegrini II"), where 
the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  In Pelegrini II, just as in Pelegrini I, the court 
held, among other things, that VCAA notice must be provided 
to a claimant before an initial unfavorable decision by the 
agency of original jurisdiction (AOJ) on the claim.  Id.  The 
AOJ in this case is the RO in Pittsburgh, and the RO did just 
that.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (that raises a new issue) 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  Consequently, there is no issue insofar as 
the timing of the VCAA notice.  And the content of the VCAA 
notice is sufficient for the reasons stated above.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See also VAOPGCPREC 16-92 (July 24, 1992).

With respect to the VCAA letter of November 2002, the veteran 
was requested to respond within 30 days, but was informed 
that he had up to one year to submit evidence.  And, it has 
been more than one year since that November 2002 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision, which is similar to the 30-day notice alluded to 
above, was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108- 183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

TDIU 

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  For the purpose of one 60 percent disability or one 40 
percent disability in combination, the following, in 
pertinent part, will be considered as one disability: 
disabilities of one or both lower extremities, including the 
bilateral factor, if applicable; and disabilities resulting 
from common etiology or a single accident.  38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).  

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education and employment history 
and loss of use of work- related functions due to pain.  
Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  For 
purposes of this section, marginal employment generally shall 
be deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a).

In determining whether the veteran is entitled to TDIU 
benefits, neither his non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.

Effective Date

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2002).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  

Nonetheless, under VA laws and regulations, it is possible to 
have an increased rating one year prior to the date of the 
claim.  In cases involving a claim for higher compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (2002).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

So in determining the appropriate effective date, there are 
two important considerations.  First, it must be decided when 
the claim was received.  Second, it must be decided when an 
increase in disability occurred.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim can be from a claimant, his or her duly 
appointed representative, a Member of Congress, or a person 
acting as next friend of the claimant, so long as it 
identifies the benefit sought.  See 38 C.F.R. § 3.155(a).

Historically, the veteran was granted service connection for 
PTSD in a January 1999 rating decision.  A 50 percent 
disability evaluation was assigned, retroactively effective 
April 27, 1998.  In a subsequent decision, the veteran was 
rated 70 percent disabling for PTSD as of February 28, 2000. 



The pertinent medical evidence is as follows: 

A September 1999 VA examination report indicates that the 
veteran reported that he had a hard time holding a job, which 
caused him to be distraught and depressed.  He also 
complained of nightmares, flashbacks, panic attacks, anxiety, 
depression, and hyperstartle response.  He also reported that 
he had not used alcohol for a year and stopped using 
marijuana 5 years earlier.  He related that he had been 
suicidal, but that he had no intent or plan.  He also related 
that he worked as a security guard on the third shift, for 2 
nights per week, and that he liked the third shift because he 
did not have to work with other people.  Mental status 
examination showed that the veteran was alert, oriented, and 
well groomed, with good eye contact.  There was no evidence 
of abnormal movements.  His speech was relevant, coherent, 
and goal-directed.  There was no evidence of a thought 
disorder and the veteran denied psychotic symptoms.  His 
memory was intact and his attention and concentration were 
good.  The diagnoses were chronic, moderate to severe PTSD 
and alcohol dependence, in recovery phase.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned.  
The VA examiner noted that the veteran could not hold a 
regular job and opined that the veteran's service-connected 
disability "was almost 70 [percent]."

November 1999 VA medical records state that the veteran 
complained of having periodic panic attacks, depression, poor 
sleep, a lack of desire to socialize, and decreased interest 
in activities.  He denied suicidal ideation and reported that 
he had been sober for 8 months and worked as a night security 
guard.  The assessment was PTSD.

A January 2000 VA medical record states that the veteran 
reported a decrease in his panic attacks and depression, but 
reported occasional suicidal thoughts.  He complained of 
hyperstartle response, flashbacks, and decreased contact with 
other people.  The assessment included PTSD and depression.

On February 28, 2000, the RO received the veteran's claim for 
TDIU (VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability).  At that time, the 
veteran indicated that he last worked full-time in April 
1997, as he became too disabled to work at that time.  He 
also indicated that he worked as a security guard for 20 
hours per week since May 1999.

An April 2000 VA treatment note indicates that the veteran 
complained of panic attacks, anxiety, isolation, flashbacks, 
nightmares, and sleep impairment.  He also complained of 
irritability and that he found it difficulty to work as a 
security guard due to his anxiety and violent thoughts.  He 
denied alcohol use.  Upon examination, the veteran was well 
groomed, but very irritable, anxious, and angry.  His speech 
was fast and pressured and he seemed sleep-deprived.  The 
examining provider noted that the veteran was telling him 
that his PTSD symptoms were real and that "he is totally 
disabled to work."  The examining provider opined that the 
veteran was "totally disabled to function in any capacity . 
. . ."

A July 2000 VA treatment note indicates that the veteran 
complained that he was unable to work and unable to sleep.  
He also complained of nightmares, flashbacks, irritability, 
and anger.  The examining provider stated that the veteran 
was showing an increase in his PTSD symptoms and opined that 
the veteran was angry and irritable, but not suicidal or 
homicidal.

A September 2000 VA mental status assessment by the 
behavioral health clinic states that the veteran was well 
groomed, alert, and oriented.  His mood was caustic, his 
attitude was belligerent, and his affect was unfriendly.  His 
speech was coherent, goal-directed, and with normal rate, 
rhythm, and volume.  There was no evidence of a thought 
disorder or psychotic behavior.  The veteran denied 
experiencing hallucinations, suicidal or homicidal ideation, 
and substance abuse.  His associations were logical, his 
thought content was realistic, and his concentration was 
fair.  His judgment was slightly impaired and his insight was 
limited.  His memory was intact.  Diagnoses included alcohol 
abuse, in remission (according to the veteran's report) and 
PTSD.  A GAF score of 51 to 60 was assigned.

An October 2000 VA treatment note states that the veteran 
reported that he quit his job as a security guard to stay 
home and ruminate about his combat experiences.  He 
complained of nightmares, sleep impairment, and flashbacks.  
The examining provider stated that the veteran was "totally 
disabled and need[ed] to be on 100% service connected 
disability."  Examination showed that the veteran was well 
groomed, anxious, withdrawn, and irritable.  His speech was 
reasonable and goal-directed, without evidence of a thought 
disorder.

An October 2000 Pennsylvania Bureau of Disability 
Determination examination report indicates that the veteran 
reported that he quit his part-time job as a security guard 
in August 2000 and that he could not work because he had 
problems being around other people.  He complained that he 
was socially withdrawn, but that he could do his own 
activities of daily living.  He also complained of 
irritability, sleep impairment, depression, mood swings, 
flashbacks, and panic attacks.  Mental status evaluation and 
behavioral observation showed that the veteran was alert and 
oriented, with adequate hygiene and grooming.  His motor 
behaviors were unremarkable and his speech was spontaneous, 
goal-directed, relevant, and coherent.  His thoughts were 
well organized.  There was no evidence of delusions and the 
veteran denied experiencing auditory and visual 
hallucinations.  Social judgment was adequate.  His insight 
was fair.  The diagnoses were PTSD and alcoholism.  A GAF 
score of 75 was assigned and the examiner noted that his 
prognosis was fair.  The examiner also noted that the 
veteran's functioning would decompensate upon exposure to 
stress.

A March 2001 VA treatment note indicates that the veteran 
complained of worsening PTSD symptoms, including isolation, 
insomnia, and flashbacks.   His affect was angry and 
sarcastic.  He reported having decreased energy and 
motivation and having panic attacks.  The assessment was 
PTSD.

In April 2001, the veteran reported an increase in his 
symptoms due to the war in Afghanistan and occasional alcohol 
use.  His speech was relevant, coherent, and goal-directed, 
without evidence of a thought disorder.  He complained of 
nightmares, flashbacks, insomnia, and tearfulness.

A June 2002 VA treatment note indicates that the veteran 
reported having suicidal ideation due to depression.  He 
complained of nightmares, insomnia, and flashbacks.  He also 
complained of anxiety and depressed mood.  He also reported 
that he binged on alcohol following the end of probation for 
driving under the influence.  He related that his energy and 
motivation was low and that his concentration was 
"alright."  Mental status examination showed that the 
veteran's appearance was a little "disheveled," but that he 
was calm and cooperative.  His speech was monotone, but he 
was oriented.  His mood was depressed and his affect was mood 
congruent.  He denied hallucinations and delusions.  His 
thought processes were logical and relevant, his 
concentration was fair, his impulse control was good, and his 
insight and judgment were fair.  The assessments were PTSD 
and alcohol abuse.

A September 2002 VA treatment note states that the veteran 
complained that he was "stressed out financially" and that 
he had flashbacks, nightmares, insomnia, irritability, and 
anger.  Upon examination, the veteran was irritable, but with 
relevant, coherent, and goal-directed speech.  There was no 
evidence of a thought disorder and his cognitive function was 
intact.  The diagnoses were PTSD and anxiety disorder.  A GAF 
score of 45 was assigned.

The veteran was afforded another VA examination in November 
2002.  According to the report, the veteran complained of 
nightmares 3 to 4 times per week; panic attacks 2 to 3 times 
per month; isolation from people, but that he had 
relationships with family members and some close friends; 
hyperstartle response; and irritability.  The VA examiner 
noted that the veteran had a 1998 VA examination, which 
showed diagnoses of PTSD and alcohol dependence, as well as a 
GAF score of 45.  A 1999 VA examination showed diagnoses of 
moderate to severe PTSD and alcohol dependence and assigned a 
GAF score of 60.  The veteran reported that he had been 
advised by one of his treating providers to stop working at 
his part-time job as a security guard and that the provider 
found that he was unemployable.  He also reported that he 
received Social Security disability benefits.  

Mental status examination showed that the veteran was alert 
and oriented.  There were no signs or symptoms of psychosis.  
His speech was normal in rate and rhythm, but he was somewhat 
defensive, hostile, and prone to argumentativeness.  His 
conversation was relevant, coherent, and goal-directed.  His 
mood was significantly depressed and his affect was flat.  He 
showed no emotion other than irritability.  His speech was 
monotone and the veteran was emotionless, distant, and 
withdrawn.  His memory was intact and his insight and 
judgment were unimpaired.  The VA examiner found that the 
veteran had chronic, severe PTSD and alcohol dependence.  A 
GAF score of 45 was assigned for his PTSD.  The VA examiner 
concluded that the veteran had severely impaired social and 
occupational functioning and impaired emotional and 
psychological adaptability.

In November 2002, the veteran submitted a VA Form 21-4192 
(Request for Employment Information in Connection with Claim 
for Disability Benefits), which indicates that the veteran 
reported that he last worked as a security officer in August 
2001, and that while employed, he worked 16 hours per week.

Records from the Social Security Administration, received in 
March 2003, indicate that the veteran was award Social 
Security disability benefits in June 2001.  According to the 
decision, the veteran became too disabled to work on October 
1, 1999 due to anxiety related disorders that rendered him 
unable to engage in a substantially gainful activity.  The 
presiding Administrative Law Judge (ALJ) found that the 
veteran's minimal part-time work was not substantial gainful 
activity and that the veteran's PTSD symptoms prevented the 
veteran from sustaining concentration commensurate with 
ordinary employer expectations.

In this case, the Board finds that February 28, 2000, the 
date the veteran's claim for TDIU was received, is the proper 
effective date for the grant of TDIU.  As of this date 
(February 28, 2000), the veteran met the schedular 
requirements that his sole service-connected disability 
(PTSD) be at least 60 percent disabling.  In addition, as of 
February 28, 2000, the medical evidence of record clearly 
demonstrates that his PTSD symptomatology had worsened to the 
point that he was unemployable.  Indeed, in April 2000, the 
veteran's treating provider at VA specifically concluded that 
the veteran was unemployable due to PTSD.  At that time, the 
veteran's PTSD symptomatology included irritability, 
depression, and anxiousness, with pressured speech, panic 
attacks, and suicidal ideation.  Other evidence on file shows 
that the veteran was forced to quit his job as a security 
guard in August 2000, shortly after his symptoms began to 
worsen.  Notably, a Social Security Administration ALJ 
indicated that the veteran's minimal part-time work (as a 
security guard) did not constitute a substantially gainful 
occupation, particularly given that the veteran worked the 
third shift so that he would not have to interact with 
others.  See 38 C.F.R. § 4.16(a).  

Although the ALJ determined the veteran to be unemployable as 
of October 1, 1999, the Board declines this as a proper 
effective date for TDIU.  The Board is unable to assign TDIU 
as of October 1, 1999, because he did not meet the minimum 
schedular requirements of TDIU which dictate that he be in 
receipt of at least a 60 percent rating if he has only one 
service-connected disability.  As of October 1, 1999, he had 
only one service-connected disability, PTSD, and such was 
rated 50 percent disabling.  As of February 27, 2001, the 
veteran's rating was increased from 50 to 70 percent 
disabling.  February 27, 20001, is the date the veteran's 
TDIU claim was received; and it is the earliest date that he 
met the schedular requirements for TDIU and was unable to 
maintain gainful employment.  In sum, the Board finds that 
the veteran is entitled to an effective date of February 28, 
2000, and no earlier, for the grant of TDIU.


ORDER

An earlier effective date of February 28, 2000, is granted 
for the TDIU, subject to the laws and regulations governing 
the payment of VA compensation.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



